ON MOTION
ORDER
The appellant moves without opposition to stay the briefing schedule in this appeal pending disposition of a related appeal, Riezler v. Allen, 2009-1528.
Upon consideration thereof,
It Is Ordered That:
The motion is granted and the briefing schedule is stayed pending disposition of the related appeal. The stay of the briefing schedule will be lifted upon issuance of the mandate in 2009-1528. The appellant’s opening brief in this appeal is due within 45 days after the date the mandate issues in 2009-1528.